Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2020/0176610
Lee et al. shows the invention as claimed including a ferroelectric memory device, comprising:
A first conductive region 120;
A second conductive region 170 over the first conductive region containing a metal (see paragraph 0077); and
A ferroelectric structure (161,162,163), comprising a plurality of different ferroelectric materials stacked between the first and second conductive regions, wherein the ferroelectric structure comprises a plurality of ferroelectric layers (see paragraphs 0044-0058), and the topmost ferroelectric layer inherently serves as a diffusion barrier layer in contact with the second conductive region.
Regarding the topmost ferroelectric layer of the ferroelectric structure serving as a diffusion barrier layer for preventing metal diffusion from the second conductive region to the ferroelectric structure, and the diffusion barrier being in contact with the second conductive region note that inherently a layer such as topmost layer 162 will provide at least some diffusion protection and will prevent at least some metal diffusion.
Regarding dependent claim 2, note that the plurality of different ferroelectric materials inherently has the claimed different properties.
Concerning dependent claim 3, note that the ferroelectric structure comprises a first ferroelectric layer and a second ferroelectric layer vertically stacked in a direction from the first to the second conductive region.

Claim(s) 11-14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al., U.S. Patent 10,153,155.
Nishida et al. shows the invention as claimed including a ferroelectric memory device, comprising:
A substrate, having a source region and drain region;
	A gate electrode, disposed over the substrate and between the source region and drain region (note from paragraph 0022 the mention of a gate which inherently will include a source and drain); and 
	A ferroelectric structure (110,120,130, for example---col. 6-lines 23-col. 9-line 29) disposed over the substrate and comprising a ferroelectric base material doped with a plurality of different types of dopants in different layers, a lower electrode 310 underlying the ferroelectric structure and an upper electrode 315 disposed over the ferroelectric structure.
Regarding the topmost ferroelectric layer of the ferroelectric structure serving as a diffusion barrier layer for preventing metal diffusion from the second conductive region to the ferroelectric structure, and the diffusion barrier being in contact with the second conductive region note that inherently a layer such as topmost layer will provide at least some diffusion protection and will prevent at least some metal diffusion
	Concerning dependent claim 12, note that the dopants include material from the claimed group (see col. 4-lines 8-31, for example).
	With respect to dependent claim 13, note that the ferroelectric memory device can comprise where plurality of different types of dopants comprises a first dopant concentrated in a bottom portion of the ferroelectric structure, a second dopant concentrated in a middle portion of the ferroelectric structure and a third dopant concentrated in an upper portion of the ferroelectric structure (see col. 4-line 64 to col. 5-line 26).
	Regarding dependent claim 14, the ferroelectric structure includes a first doped ferroelectric layer and a second doped ferroelectric layer having different dopants therein, and inherently there will be an interface between the first and second doped layers.

Claims 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2020/0176610 in view of Yoo, US 2019/0244973.
Lee et al. is applied as above but does not expressly disclose a difference in characteristics between ferroelectric layers, for example, the grain size, remnant polarization, polarization value, and loop squareness. Regarding dependent claims 4-6, Yoo discloses a memory device comprising ferroelectric layers (1420,1430,1440) where, for example, the grain sizes of the ferroelectric layers can be different (see, for example, claim 20). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to optimize the particular grain size of the ferroelectric layers depending upon a variety of design considerations including the desired polarization, coercive filed, and remnant polarization, for example, and such limitations would not lend patentability to the instant invention absent a showing of unexpected results.
	With respect to dependent claim 10, official notice is taken that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to perform design considerations such as those claimed as part of a regular manufacturing process and such limitation would not lend patentability absent a showing of unexpected results.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2020/0176610 in view of Ino et al., US 2016/0372478.
Lee et al. is applied as above but does not expressly disclose where Ruthenium is part of the upper electrode and the diffusion barrier layer prevents diffusion of ruthenium to the ferroelectric layer.
Ino et al. discloses a ferroelectric capacitor comprising an upper electrode of Ruthenium. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the upper electrode of ruthenium because in such a way this will achieve the predictable results of forming an effective upper electrode material. Furthermore, note that the diffusion barrier layer of Lee et al. modified by Ino et al. will prevent at least some of the ruthenium from reaching the ferroelectric layer.
Regarding dependent claim 8, note that the second conductive region is a gate electrode of a transistor and the first conductive region is a channel region of the transistor.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2020/0176610 in view of Ino et al., US 2016/0372478 as applied to claims 7-8 above, and further in view of Watanabe et al., U.S. Patent 6,153,898.
Lee et al. and Ino et al. are applied as above but do not expressly disclose the first conductive region being a lower electrode and the second conductive region being an upper electrode.
Watanabe et al. discloses a capacitor including ferroelectric materials (15a,15b,15c) between an upper electrode 16 and a lower electrode 14 (see fig. 1 and its description). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the conductive regions of the ferroelectric based device be part of a capacitor because ferroelectric based dielectrics are commonly used in capacitor design due in part to their large dielectric constants.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



August 27, 2022